Citation Nr: 0623421	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-20 519	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
microcytic anemia.

2.  Entitlement to an initial compensable rating for right 
hand carpal tunnel syndrome.

3.  Entitlement to an initial compensable rating for left 
hand carpal tunnel syndrome.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from January 1976 to January 
1979 and from August 1984 to September 2001.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, in October 2001, which granted service connection 
for the disabilities at issue, and assigned non-compensable 
evaluations.

Correspondence received in September 2004 indicates the 
veteran seeks a temporary total disability rating for a 
period of convalescence relating to surgery to her carpal 
tunnel disabilities.  See 38 C.F.R. § 4.30 (2005).  As it 
does not appear this matter has been adjudicated, it is 
REFERRED to the RO for any necessary action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Private and VA medical records reflect that the veteran 
underwent recent surgeries for right and left carpal tunnel 
syndrome release.  In addition, medical evidence links the 
veteran's anemia to a gynecological condition that was 
treated with a hysterectomy.  As the nature and severity of 
both of these conditions is likely to have changed 
significantly in light of these surgeries, further 
development is required.

With respect to her bilateral carpal tunnel release 
surgeries, correspondence submitted by the veteran in 
September 2004 indicates that she recently underwent carpal 
tunnel release surgery on both of her wrists.  Significantly, 
the veteran's most recent VA examination for this condition 
was her contract examination in May 2001.  The nature and 
severity of the veteran's right and left carpal tunnel 
syndrome may have undergone significant change as a result of 
the passage of time and the effect of surgery.

With respect to her anemia disability, competent medical 
evidence of record associates this condition with her 
fibroid/dysfunctional uterine bleeding condition.  However, 
the veteran underwent a hysterectomy in February 2003.  In 
her most recent VA examination for gynecological conditions, 
the veteran's examiner stated that the veteran stopped taking 
iron supplements and that lab studies had not been completed 
post surgery, which would determine whether she still needs 
to continue taking iron supplements.  The Board finds that 
this evidence leaves the current nature and severity of the 
veteran's anemia disability in question.

Consequently, the Board concludes that a remand is necessary 
in order for the veteran to undergo new examinations to 
address the current nature and severity 
of her service-connected carpal tunnel and anemia disorders.  
See 38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.)

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Additionally, the Board observes that during the pendency of 
this appeal the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Although the veteran was provided VCAA notice regarding the 
claim for an increased rating for anemia, such was not 
provided for the carpal tunnel claims.  As remand is required 
for other reasons, corrective VCAA notice should be provided 
on remand.

Evidence also indicates the veteran has been undergoing 
treatment for the disabilities at issue at the Martin Army 
Community Hospital in Ft. Benning, GA.  Ongoing medical 
records from this, and any other, facility should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
respect to the claims for increased 
ratings, that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for carpal tunnel 
syndrome or anemia since October 2002, to 
specifically include Martin Army Community 
Hospital in Ft. Benning, GA.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The veteran should be afforded VA 
neurological and hemic system examinations 
to determine the current nature and 
severity of her service connected right 
carpal tunnel syndrome, left carpal tunnel 
syndrome, and microcytic anemia.  The 
claims folder must be made available to 
and reviewed by the examiners prior to 
completion of the examinations.  The 
examinations should include any diagnostic 
tests or studies that are deemed necessary 
for an accurate assessment.  A complete 
description of all symptomatology 
associated with the disabilities should be 
provided.

4.  The RO should then re-adjudicate the 
claims for increased rating for right 
carpal tunnel syndrome, left carpal tunnel 
syndrome, and microcytic anemia.  If the 
claims are not granted to the veteran's 
satisfaction, the veteran should be issued 
a Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


